Fourth Court of Appeals
                                    San Antonio, Texas
                                         November 5, 2019

                                       No. 04-19-00572-CV

    IN THE INTEREST OF J.G.C., JR., C.A.C., H.C., Z.C., AND J.A.C., CHILDREN,

                        From the County Court, Jim Wells County, Texas
                               Trial Court No. 16-03-55745-CV
                       Honorable Michael Ventura Garcia, Judge Presiding


                                          ORDER
        Appellee’s attorney has filed a motion seeking access to a portion of the record that is
sealed. The motion is GRANTED. The clerk of the court is instructed to provide a copy of the
sealed record to appellee’s attorney on CD-ROM. The attorney is ORDERED not to share the
contents of the sealed record with any person except to the extent necessary to prepare the
appellee’s brief.

        In the event appellee references the sealed record in its brief, it is ORDERED to (1) file
the brief in paper form only, (2) with a cover letter informing the Clerk of this court that the brief
references the sealed record. See TEX. R. APP. P. 9.2(c)(3) (exception to electronic filing for
documents under seal).



                                                      _________________________________
                                                      Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of November, 2019.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ,
                                                      Clerk of Court